FILED
                              NOT FOR PUBLICATION                            AUG 9 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SANTIAGO NUNEZ; et al.,                          No. 10-70937

               Petitioners,                      Agency Nos. A070-918-878
                                                             A070-918-879
  v.                                                         A070-918-880
                                                             A070-918-881
ERIC H. HOLDER, Jr., Attorney General,                       A070-918-882
                                                             A070-918-883
               Respondent.

                                                 MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                         **
                              Submitted August 2, 2011

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Santiago Nunez, Rosa Hernandez, Adriana Nunez, Santiago Nunez, Fabian

Nunez, and Jorge Nunez, natives and citizens of Mexico, petition for review of the

Board of Immigration Appeals’ order dismissing their appeal from an immigration


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s denial of their motion to reopen deportation proceedings conducted in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen proceedings conducted in absentia,

Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir. 2000), and we deny the petition for

review.

      The agency did not abuse its discretion in denying petitioners’ motion to

reopen because it was filed more than ten years after their final order of

deportation, see 8 C.F.R. § 1003.23(b)(4)(iii)(A)(1), and petitioners did not

establish that they acted with the due diligence required for equitable tolling, see

Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir. 2001) (en banc) (equitable

tolling available where, despite due diligence, petitioner is unable to obtain vital

information bearing on the existence of a claim because of circumstances beyond

petitioner’s control).

      We deny the government’s motion to stay proceedings.

      PETITION FOR REVIEW DENIED.




                                           2                                     10-70937